Per curiam.
Oliver H. Endsley III sued International Business Machines Corporation (IBM) praying for an injunction restraining the withholding of money from his salary to satisfy a claim of the Internal Revenue Service for delinquent taxes. The trial court granted IBM’s motion to dismiss holding that the state courts lack subject matter jurisdiction because of 26 USC § 7421. Upon review of the record and arguments, we find the trial court to be correct.

Judgment affirmed.


All the Justices concur.